Title: From John Adams to James Warren, 15 May 1776
From: Adams, John
To: Warren, James


     
      
       May 15th. 1776
      
     
     This Day the Congress has passed the most important Resolution, that ever was taken in America. It is, as nearly as I can repeat it, from Memory, in these Words.
     “Whereas his Britannic Majesty, in Conjunction with the Lords and Commons of Great Britain, has, by a late Act of Parliament, excluded the Inhabitants of these united Colonies from the Protection of his Crown and Whereas No Answer whatever has been given or is likely to be given to the humble Petitions of the Colonies for Redress of their Grievances and Reconciliation with Great Britain: but on the Contrary, the whole Force of the Kingdom, aided by foreign Mercenaries, is to be exerted for our Destruction
     “And Whereas it is irreconcileable to Reason and good Conscience, for the People of these Colonies to take the oaths and affirmations, necessary for the Support of any Government under the Crown of Great Britain and it is necessary that the Exercise of every Kind of Authority under the Said Crown should be totally Suppressed, and all the Powers of Government under the Authority of the People of the Colonies, exerted for the Preservation of internal Peace, Virtue and good order, as well as to defend our Lives, Liberties, and Properties, from the hostile Invasions, and cruel Depredations of our Enemies.
     Therefore
     Resolved that it be recommended to the several Assemblies and Conventions, to institute such Forms of Government as to them Shall appear necessary, to promote the Happiness of the People.”
     This Preamble and Resolution, are ordered to be printed, and you will see them immediately in all the News Papers upon the Continent.
     I Shall make no Comments, upon this important and decisive Resolution.
     
     There remains however a great deal of Work to be done besides the Defence of the Country. A Confederation, must be now pursued with all the Address, Assiduity, Prudence, Caution, and yet Fortitude and Perseverance, which those who think it necessary are possessed of. It is the most intricate, the most important, the most dangerous, and delicate Business of all. It will require Time. We must be patient.
     Two or three days, We have Spent in Considering the state of the Massachusetts Bay. Congress have at last voted, that the Five Battallions now in that Province be recruited to their full Complements and that three Battallions more be forthwith raised. The Province has raised one, lately as I am informed. You will have nothing to do, but return the Names of the Field Officers to Congress and have continental Commissions for them. The other two Battallions may be raised in Mass. Bay Connecticutt and New Hampshire, in what Proportions is not determined. Congress have voted that a Major General and a Brigadier General be sent to Boston. Who they will be I know not. Gates and Mifflin I hope but cant promise.
     This Letter you may communicate if you think it necessary. I am, sir your affectionate Friend.
    